EXECUTION VERSION


AMENDMENT AGREEMENT
This AMENDMENT AGREEMENT (this “Agreement”), dated as of June 20, 2017, is made
by and among LPL HOLDINGS, INC., a Massachusetts corporation (the “Borrower”),
LPL FINANCIAL HOLDINGS INC., a Delaware corporation (“Holdings”) and JPMORGAN
CHASE BANK, N.A. (“JPMorgan”), as administrative agent for the Lenders under the
Credit Agreement (as defined below) (in such capacity, the “Administrative
Agent”).
WHEREAS, the Borrower, Holdings and JPMorgan are parties to that certain Amended
and Restated Credit Agreement, dated as of March 10, 2017 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
prior to the date hereof, the “Credit Agreement”; capitalized terms not
otherwise defined herein shall have the respective meaning assigned to such
terms in the Credit Agreement), among the Borrower, Holdings, the banks,
financial institutions and other investors from time to time parties thereto as
Lenders, JPMorgan, as Administrative Agent, Collateral Agent, a Letter of Credit
Issuer and a Swingline Lender, and the other banks and agents from time to time
party thereto;
WHEREAS, Section 13.1 of the Credit Agreement provides that the Credit Agreement
and any other Credit Document may be amended, with the consent of the Borrower,
Holdings and the Administrative Agent, to cure any ambiguity, omission, defect
or inconsistency;
WHEREAS, the Borrower, Holdings and the Administrative Agent desire to amend the
Credit Agreement in order to cure an omission or defect on the terms set forth
herein; and
WHEREAS, in accordance with Section 13.1 of the Credit Agreement, the form of
this Agreement has been made available to the Lenders for at least five Business
Days and the Administrative Agent has not received a written objection to this
Agreement from the Required Lenders;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:





--------------------------------------------------------------------------------





SECTION 1.    Amendment. Section 10.1 of the Credit Agreement is hereby amended
to cure an error or omission by deleting the words “[Reserved]” in clause (u)
thereof and replacing it with the words “Guarantee Obligations incurred by the
Borrower or any Restricted Subsidiary in respect of Investments made as
guarantees of the obligations of financial advisors to any Person making loans,
mortgages, advances and extensions of credit to such financial advisors, to the
extent permitted under Section 10.5(v)”.
SECTION 2.    Effectiveness. Section 1 of this Amendment shall become effective
on the date that the Administrative Agent shall have received this Amendment,
duly executed by the Borrower, Holdings and the Administrative Agent. This
Amendment is a “Credit Document” for purposes of the Credit Agreement and the
other Credit Documents.
SECTION 3.    Reference to and Effect on the Credit Agreement.
(a)    On and after the effectiveness of this Agreement, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by, and after giving effect to, this Agreement.
(b)    Each Credit Document, after giving effect to this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Agreement,
each reference in each of the Credit Documents (including the Security Agreement
and the other Security Documents) to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by and after giving
effect to, this Agreement.
SECTION 4.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
(or other electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 5.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
SECTION 6.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]


2        



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date and year first written above.


LPL HOLDINGS, INC.,
as Borrower


By: /s/ Matthew Audette

Name: Matthew Audette
    Title: Chief Financial Officer    









LPL FINANCIAL HOLDINGS INC.,
as Holdings


By: /s/ Matthew Audette

Name: Matthew Audette
    Title: Chief Financial Officer

  










































3        



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By: /s/ Michael E. Murray
Name: Michael E. Murray
Title: Managing Director




4        

